Citation Nr: 0921271	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-21 498	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February 1968 to April 
1969.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2001 rating action that 
denied service connection for PTSD on the grounds that new 
and material evidence to reopen the claim had not been 
received.

In October 2002, the Veteran testified at a hearing before a 
decision review officer at the RO.

In April 2004, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of October 2004, the Board reopened the claim for 
service connection for PTSD on the basis of new and material 
evidence, and remanded the claim for service connection on 
the merits to the RO for further development of the evidence 
and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished to the 
extent possible.

2.  The competent, most persuasive medical evidence shows 
that the Veteran does not have a current valid diagnosis of 
PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished to the extent possible.

June 2003 and November 2004 post-rating RO letters informed 
the Veteran of the VA's responsibilities to notify and assist 
him in his claim, and of what was need to establish 
entitlement to service connection for PTSD on the merits.  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the 2003 and 2004 RO letters provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  The 2004 letter further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get.  The Board thus finds that the 2003 and 2004 
RO letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
meeting the VCAA's notice requirements were furnished to the 
Veteran subsequent to the September 2001 rating action on 
appeal.  However, the Board thus finds that the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided, 
as reflected in the March 2004 and April 2009 Supplemental 
Statements of the Case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  

As indicated above, the Veteran has been notified of what was 
needed to substantiate his claim for service connection on 
the merits, and afforded numerous opportunities to present 
information and/or evidence in support thereof.  As a result 
of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  Hence, the Board finds that any failure on the part 
of the VA in not completely fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  
  
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and he was 
notified of the effective date information in a March 2006 RO 
letter, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished to the extent possible.  The RO, on its own 
initiative and pursuant to the Board remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all available evidence necessary to substantiate 
his claim, to include obtaining all available service medical 
and personnel records, and pertinent post-service VA medical 
records through 2009.  Transcripts of the veteran's October 
2002 RO and April 2004 Board hearing testimony have been 
associated with the claims folder and considered in 
adjudicating this claim.  The veteran was afforded a 
comprehensive VA psychiatric examination in December 2004.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In March 2006, the Veteran stated that he had no additional 
information or evidence to submit in connection with his 
claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In July 2005, 
the Social Security Administration reported that the 
veteran's records had been destroyed in May 2002.  In April 
2009, a VA Medical Center official stated that no records 
pertaining to the Veteran were available for the period from 
May 1969 to January 1994, and that a further search for 
records would be futile.    

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski,    2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of abusive 
prejudicial treatment he received in military service, 
including racial harassment.

In this case, the service medical records are completely 
negative for findings or diagnoses of PTSD.  The veteran's 
mental status was intact on February 1969 neurological 
examination.  In March 1969, the Veteran was psychiatrically 
evaluated pending administrative discharge from service.  He 
was noted to be a consistently very slow learner and a worker 
who required constant supervision.  Mental status examination 
showed a dull individual who had no motivation for remaining 
in military service.  Affect was appropriate, with no 
evidence of a thinking disorder, hallucinations, delusions, 
suicidal ideation, psychosis, or neurosis.  He was oriented 
in all spheres.  The diagnosis on that examination and on 
April 1969 separation examination was inadequate personality. 

Neither does the veteran have a valid diagnosis of PTSD 
during the post-service years up to the present time.  
Numerous VA medical records and psychiatric evaluations and 
examination reports from 1994 to 2009 show various diagnoses 
including alcohol dependence and substance abuse disorder 
(September 1994), antisocial personality disorder (March 
1996), chronic undifferentiated schizophrenia (March 1998), a 
paranoid disorder (November 2001), rule-out paranoid 
schizophrenia and a paranoid personality disorder (March 
2002), chronic paranoid schizophrenia (April 2003, December 
2004, and April 2007), and rule-out depression with paranoid 
features and paranoid personality disorder (July 2005, April 
2006, December 2007, August 2008, and April 2009), but all 
are negative for findings or valid diagnoses of PTSD.  

In November 2001, the veteran's treating VA psychiatrist for 
several years stated that he was being treated for a paranoid 
disorder, and also opined that he had PTSD from his time in 
service.  However, that conclusory statement does not 
indicate a valid diagnosis of PTSD conforming to 38 C.F.R. 
§ 4.125 that was arrived at after review of the veteran's 
military and medical history and comprehensive psychiatric 
examination and psychometric testing of the Veteran.  
Significantly, the Board notes that that VA psychiatrist's 
numerous other clinical records of contemporaneous treatment 
of the Veteran from the 1990s through 2009 contain no 
clinical findings or diagnosis of PTSD.  In fact, she 
specifically reported negative PTSD screens of the Veteran in 
June 2005, April 2006, January 2007, and September 2008.  
Thus, the Board finds that the single November 2001 
unexplained medical statement indicating the possible 
existence of PTSD is not persuasive medical evidence of a 
valid diagnosis of that psychiatric disorder.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski,       1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993)  (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

Rather, the Board finds that the competent, more persuasive 
medical evidence in this case, as indicated by the 
abovementioned comprehensive VA examinations over the years, 
consistently shows that the Veteran does not have a current 
valid diagnosis of PTSD.  In reaching this determination, the 
Board accords particular probative value to the December 2004 
VA psychiatric examination report, wherein a VA psychiatrist 
reviewed the claims folder and the entire evidence of record, 
including the veteran's military, psychosocial, and work 
history.  The Veteran did not report any particular frequent 
intrusive memories or recollections about any particular 
stressors, especially military service-related stressors, and 
he reported no flashbacks, nightmares, or hyperstartled or 
hypervigilance response, all of which symptoms the examiner 
noted were essential in diagnosing any PTSD.  After mental 
status examination, the physician stated that he found no 
evidence for a particular stressor during the veteran's 
military service that would be out of the ordinary, noting 
that he had no combat experience or other specific stressor.  
Moreover, there was no evidence to support the existence of 
any particular nightmares, flashbacks, or recurrent memories 
of any particular stressor.  The Veteran did have a feeling 
of suspiciousness and treating and approaching people as 
potential threats and being guarded, which was part of his 
paranoia in general.  The physician concluded that the 
Veteran did not exhibit criteria or evidence to support a 
diagnosis of PTSD, and that he did have the criteria to 
support a diagnosis of chronic paranoid schizophrenia, which 
he opined was not due to military service.

As the most persuasive, competent and probative medical 
evidence on the question of psychiatric diagnosis establishes 
that the Veteran does not meet the diagnostic criteria for 
PTSD, the Board finds that a critical element to establish 
service connection for such disorder is lacking, and that 
discussion of the remaining criteria of 38 C.F.R. § 3.304(f) 
is not necessary. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, the 
competent, persuasive evidence does not provide valid indicia 
of the disability for which service connection is sought (and 
hence, no evidence of a nexus between that disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the most 
persuasive and competent medical evidence shows no current 
valid diagnosis of PTSD, the Board finds that service 
connection for that claimed disability is not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions and testimony in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, the 
Veteran simply is not competent to render a probative 
(persuasive) opinion on a medical matter-such as whether he 
currently meets the diagnostic criteria for PTSD.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board emphasizes that medical matters such 
as diagnosis, causation, and etiology are solely within the 
province of trained medical professionals.  See, e.g., Jones 
v. Brown, 7 Vet. App. 134, 137 (1993).  Hence, the assertions 
of the Veteran in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


